DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney James L Jonson (Reg#34193) on 9/20/2021.

The application has been amended as follows: 
1. (Currently Amended) A display panel comprising: 
a plurality of pixels being arranged in a matrix on a substrate to form a display image; and 
adhesive layers provided on a surface of the substrate, the surface being opposite to a surface on which the display image is to be displayed, 
wherein one of a protrusion or a recess is formed at an outer peripheral portion or an outer peripheral edge of the substrate, the one of a protrusion or a recess of the substrate to be engaged with the other of a protrusion or a recess of an external member being outside the 
wherein the protrusion and the recess are correspondingly-shaped, with the protrusion protruding into and being received within the recess, 
wherein the adhesive layers comprise a weak adhesive layer that can be adhered to an object, and a strong adhesive layer provided between the weak adhesive layer and the substrate, the strong adhesive layer having an adhesive force greater than that of the weak adhesive layer.
11. (Currently Amended) A display apparatus comprising: 
an object having a plane or curved surface; 
a display panel comprising a substrate, the substrate having one of a protrusion or a recess formed at any part of an outer peripheral portion or an outer peripheral edge of the substrate; 
a holding member bonded to a predetermined location of the object, the holding member having the other of a protrusion or a recess, and supporting the display panel; and 
a weak adhesive layer interposed between the object and the display panel to bring the object and the display panel into close contact with each other and to attach the display panel to the object at a location that is beyond where the holding member is bonded to the object, 
wherein the one of a protrusion or a recess of the substrate engages: with the other of a protrusion or a recess of the holding member and inhibits the display panel from sliding and rotating in the holding member, 

wherein a groove into which a part of the peripheral edge of the display panel can be inserted is formed in the holding member; and
a strong adhesive layer, wherein the strong adhesive layer is provided between the weak adhesive layer and the substrate, the strong adhesive layer having an adhesive force greater than that of the weak adhesive layer.
12. (Cancelled)
18. (Cancelled)
19. (Currently Amended) The display panel according to claim [[18]]1, wherein the weak adhesive layer comprises a pressure sensitive adhesive agent that develops adhesiveness by applying a pressure.
20. (Cancelled)
Terminal Disclaimer
The terminal disclaimer filed on 9/20/2021 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2021 has been considered by the examiner.
Reason for Allowance
Claims 1-2, 5-11, 13-17, 19 are allowed. 

The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display panel comprising: 
a plurality of pixels being arranged in a matrix on a substrate to form a display image; and 
adhesive layers provided on a surface of the substrate, the surface being opposite to a surface on which the display image is to be displayed, 
wherein one of a protrusion or a recess is formed at an outer peripheral portion or an outer peripheral edge of the substrate, the one of a protrusion or a recess of the substrate to be engaged with the other of a protrusion or a recess of an external member being outside the display panel and capable of supporting the substrate coupling with the external member, wherein the substrate is inhibited from sliding and rotating in the external member, 
wherein the protrusion and the recess are correspondingly-shaped, with the protrusion protruding into and being received within the recess, 
wherein the adhesive layers comprise a weak adhesive layer that can be adhered to an object, and a strong adhesive layer provided between the weak adhesive layer and the substrate, the strong adhesive layer having an adhesive force greater than that of the weak adhesive layer.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display panel comprising a plurality of 
The closest prior art of record are provided in the previous office action(s). In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

The primary reason for allowance of independent claim 11 the prior art of record, individually or in combination does not teach or fairly suggest:
A display apparatus comprising: 
an object having a plane or curved surface; 
a display panel comprising a substrate, the substrate having one of a protrusion or a recess formed at any part of an outer peripheral portion or an outer peripheral edge of the substrate; 
a holding member bonded to a predetermined location of the object, the holding member having the other of a protrusion or a recess, and supporting the display panel; and 
a weak adhesive layer interposed between the object and the display panel to bring the object and the display panel into close contact with each other and to attach the display panel to the object at a location that is beyond where the holding member is bonded to the object, 
wherein the one of a protrusion or a recess of the substrate engages: with the other of a protrusion or a recess of the holding member and inhibits the display panel from sliding and rotating in the holding member, 
wherein the protrusion and the recess are correspondingly-shaped, with the protrusion protruding into and being received within the recess, 
wherein a groove into which a part of the peripheral edge of the display panel can be inserted is formed in the holding member; and
a strong adhesive layer, wherein the strong adhesive layer is provided between the weak adhesive layer and the substrate, the strong adhesive layer having an adhesive force greater than that of the weak adhesive layer.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display apparatus comprising an object; display panel comprising a substrate; a holding member arrangement; an adhesive layer 
The closest prior art of record are provided in the previous office action(s). In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841